Citation Nr: 0919536	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected left foot fracture with 
residuals to include hallux rigitis and pes cavus. 

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 2002 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.  

The Board notes that in his May 2005 application for 
compensation and pension, the Veteran claimed entitlement to 
service connection for a left foot fracture and stress 
reactive changes to the right foot with shin splints.  The 
Veteran was granted service connection, at a 10 percent 
disability rating, for left foot fracture with hallux rigitis 
and pes cavus and denied service connection for stress 
fracture/shin splints right foot in the September 2005 rating 
decision.  In the November 2005 Notice of Disagreement (NOD) 
the Veteran stated that he disagreed with the September 2005 
rating decision with regard to both of the aforementioned 
claims.  The Board notes that the April 2006 SOC split the 
claim for stress fracture right foot and bilateral shin 
splints.  The Board further notes that the Veteran, in his 
April 2006 VA Form 9 only appealed the claims for entitlement 
to an increased rating for the left foot fracture and 
entitlement to service connection for bilateral shin splints.  
Therefore, only the issues reflected on the title page of 
this decision are within the scope of this appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993).


FINDINGS OF FACT

1.  Service-connected left foot fracture is manifested by 
mild to moderate hallux valgus and a somewhat flattened arch.

2.  The competent medical evidence fails to demonstrate that 
the Veteran has bilateral shins splints that are related to 
his active military service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for left foot fracture residuals to include hallux rigidus 
and pes cavus are not met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5284 (2008).

2.  Bilateral shin splints were not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  
On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an August 2006 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

With regard to the claim of entitlement to an increased 
initial evaluation for left foot fracture residuals, the 
Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes the Veteran was 
provided with compensation and pension (C&P) examinations in 
June 2005 and May 2007.  
Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  Increased Rating for Residuals of a Left Foot Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

With regard to the initial evaluation claims, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  As such, the Board has 
considered all evidence of record in evaluating the Veteran's 
left foot disabilities.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected left foot disabilities.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

The Veteran contends that his left foot fracture with hallux 
rigidus and pes cavus warrants a higher evaluation rating.  
The Veteran was rated at 10 percent, effective April 1, 2005.  
The Board initially notes that the Veteran was service 
connected for a left foot fracture with hallux rigitis and 
pes cavus.  However, the Board notes that additional 
residuals have been specifically identified, including hallux 
valgus.  As the Veteran is service connected for left foot 
fracture with residuals, and that the additional 
symptomatology has been associated with the Veteran's claim 
through medical evidence, the Board finds that all of the 
residuals will be considered as part of the left foot 
fracture with residuals and therefore included in the 
Veteran's service connected disability.  

The Veteran's left foot fracture with residuals, is currently 
rated under Diagnostic Code 5284.  Under this diagnostic 
code, a 10 percent disability rating is warranted for 
moderate foot injury; a 20 percent disability rating is 
warranted for moderately severe foot injury; and a 30 percent 
disability rating is warranted for severe foot injury. 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  If actual loss 
of use of the foot is shown by the competent evidence of 
record, a 40 percent disability rating should be awarded.  
Id. at Note.

Throughout this appeal, the Veteran has complained that he 
has a hard time walking and standing for any period of time 
without a great deal of pain and that his left foot injuries 
interfere with daily living.  In the Veteran's June 2005 
compensation and pension (C&P) examination the examiner 
assessed the Veteran with a left foot fracture with residuals 
to include hallux valgus, hallux rigitis, and pes cavus.  The 
examiner opined that the Veteran's injuries were more likely 
than not due to his military service.  The Veteran was, as 
noted above, assigned a 10 percent disability rating based on 
this C&P examination.  However the Veteran stated that his 
disability was worse than contemplated by the 10 percent 
rating and therefore appealed the claim.  The Veteran was 
again afforded a C&P examination in May 2007 to evaluate the 
current status of the Veteran's disability.  Upon 
examination, the Veteran's range of motion was MTP flexion 
30/30, MTP extension symmetrically was 50/80 and without 
pain, IP flexion was 50/50, and IP extension was 0/0.  The 
Veteran asserts that the pain associated with his foot is 
constant but varies in intensity from a 2-3/10 to 8/10.  It 
is usually 8/10 at the end of the workday.  He was provided 
an orthotic device for his foot, but he does not use it 
because he claims it makes the pain worse.  He does not use 
any other assistive device; however the Board notes that the 
Veteran takes Motrin to relieve the pain.  In the May 2007 
C&P examination the examiner assessed the Veteran with a mild 
to moderate hallux valgus deformity.  Additionally, the Board 
notes that the May 2007 examiner noted that x-rays taken in 
conjunction with the examination revealed that the Veteran 
did not suffer from pes cavus or pes planus, although the 
Veteran's arch was somewhat flattened.  Such evidence weighs 
heavily against assigning a disability evaluation of greater 
than 10 percent.

Additionally, the Board finds that the Veteran's left foot 
fracture does not more closely approximate a 20 percent 
evaluation for moderately severe foot disabilities.  The 
Board finds that evidence of pain on use and other symptoms, 
in conjunction with the objective physical findings, is 
insufficient to establish a moderately severe disability.  
While the term moderately severe is not defined by 
regulation, when compared with other comparable ratings for 
the feet, this term must be understood to require greater 
difficulties than those currently experienced by the Veteran.  
In this regard, the Board notes that there has been no 
progression of symptoms during the appeal period.  
Additionally, the Board notes that, although the Veteran's 
pain increases with prolonged standing and walking, at times 
reaching 8 out of 10 on the pain scale subjectively, the pain 
decreases with rest.  Although cognizant of the discomfort 
the Veteran experiences, competent evidence relates that 
symptoms are mild to moderate and as the disability does not 
prevent him from standing or walking and simple resting of 
his feet helps relieve the pain, the Board determines that 
his symptoms are equal to no more than a moderate impairment.  
Based on the above evidence, the Board does not find that the 
Veteran's residuals of a left foot fracture's symptomatology 
rises to a moderately severe or greater level, so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5284.  

As the Veteran's service connected left foot fracture 
includes residuals such as hallux valgus, hallux rigitis, and 
pes cavus, the Board must address possible ratings under 
other diagnostic codes.  

The Board notes that under Diagnostic Code 5280, a 10 percent 
evaluation for severe hallux valgus is warranted, if 
equivalent to the amputation of a great toe, or for hallux 
valgus that has been operated on, with resection of the 
metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
The Board notes that the Veteran was diagnosed with mild to 
moderate hallux valgus and is therefore not entitled to a 
higher rating percentage than is already contemplated under 
Diagnostic Code 5284.

Additionally, the Board notes that in the June 2005 C&P 
examination report it is noted that the Veteran suffers from 
pes cavus and the May 2007 C&P examination notes that the 
Veteran's arch is slightly flattened, which is symptomatic of 
pes planus.  Diagnostic Codes 5276 and 5278 address pes 
planus and pes cavus respectively and therefore must be 
considered. With respect to pes planus, the Board notes that 
the Veteran was not diagnosed with pes planus and in fact 
while the May 2007 examiner noted that the Veteran's arch was 
somewhat flattened, the examiner specifically ruled out pes 
planus.  With regard to pes cavus, the Board notes that while 
the Veteran was assessed to have pes cavus by the June 2005 
examiner, the x-rays reviewed at the May 2007 C&P examination 
rule out pes cavus.  In consideration of the aforementioned, 
the Veteran is not entitled to a compensable rating under 
Diagnostic Codes 5276 and 5278.  

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the Veteran's left foot 
disabilities, but finds that no higher rating is assignable.  

With consideration of the above, in accordance with the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as well as DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board concludes that the competent evidence 
indicates the Veteran is entitled to a 10 percent 
evaluations, but no more, for his left foot fracture under 
Diagnostic Code 5284, as his disability picture is more 
characteristic of a moderate left foot disability.  
Additionally, there are no objective medical findings that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in the Veteran's left foot being limited in flexion 
or extension to the extent required for an increased rating 
based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  The May 
2007 examiner specifically wrote that there was no additional 
loss of range of motion with repetitive movement.  Thus, such 
factors have already been contemplated in the currently 
assigned disability evaluation for the Veteran's left foot 
disability.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected left 
foot fracture as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.
The evidence does not show that symptomatology associated 
with the Veteran's left foot fracture more nearly 
approximates the schedular criteria associated with a higher 
or separate rating at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 10 percent rating is appropriate for the entire 
appeal period.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

The Board notes that there is no evidence of record that the 
Veteran's left foot fracture warrants an initial rating 
higher than 10 percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his left foot fracture have been contemplated in a 10 
percent rating under Diagnostic Code 5284.  The evidence also 
does not reflect that the Veteran's left foot fracture has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case because his disability 
picture for this disability is contemplated by the Rating 
Schedule, the Board is not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's statements that his 
service-connected left foot disability is worse than the 
assigned rating.  However, the Board places significantly 
more weight on the objective clinical findings reported on 
examination than the Veteran's own subjective statements in 
support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
left foot disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  As a 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.  Service Connection for Bilateral Shin Splints

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends he suffered from shin splints while on 
active duty and still suffers from pain associated with this 
injury and is therefore entitled to service connection for 
bilateral shin splints.  The Board notes initially that the 
Veteran states in his May 2005 application for compensation 
and pension benefits that his bilateral shin splints are 
secondary to his left foot injuries.  However, as the 
treatment reports of record do not indicate any connection 
between the Veteran's shin splints and his left foot 
disability, the Board finds that it is only necessary to 
address whether the claim for shin splints is directly 
related to the Veteran's active duty service.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2008) (stating that where a 
fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory).  

The Veteran notes in his VA Form 9 that he was diagnosed with 
bilateral shin splints in September 2003 while on active 
duty.  The Board notes that the Medical Review Board cites 
this diagnosis in its November 2004 Physical Evaluation Board 
Report.  However, upon review of the record, the Board notes 
that there is no indication that the Veteran was in fact 
diagnosed with shin splints.  The September 2003 service 
treatment record notes that the Veteran was assessed with 
left foot hallux valgus and left foot tibial sesamoiditis.  
There is no mention in the record of shin splints or medial 
tibial stress syndrome.  Nevertheless, the Board acknowledges 
the November 2004 Physical Evaluation Board Report states 
that the Veteran had bilateral shin splints while in service.  
However, as will be explained below, there is no current 
diagnosis of shin splints and therefore service connection 
must be denied.  

The Veteran was afforded a compensation and pension 
examination (C&P) in June 2005 that addressed his claim of 
bilateral shin splints.  The June 2005 C&P examination report 
notes the Veteran received an in-service diagnosis, but that 
concurrent with the examination there appeared to be no 
residual pain.  The C&P examiner's assessment was that shin 
splints experienced during active military service were 
resolved.  The Board notes that a June 2005 radiology report 
included with the C&P examination report revealed no 
fractures, periosteal reaction, soft tissue masses or 
radiopaue foreign bodies and normal alignment of osseous 
structures with joint spaces maintained bilaterally.  Results 
of the radiology report were negative for both the right and 
left tibia and right and left fibula.  As such, the Board 
notes that the Veteran does not have a current diagnosis of 
bilateral shin splints and therefore cannot be service-
connected for lack of a current disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
 
Therefore, having reviewed the Veteran's VAMC treatment 
records and found no current diagnosis of bilateral shin 
splints, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to an increased initial evaluation for service-
connected left foot fracture with hallux rigidus and pes 
cavus, evaluated as 10 percent disabling, is denied.

Entitlement to service connection for bilateral shin splints 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


